Citation Nr: 0334922	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for residuals of a 
fractured nose.

4.  Entitlement to service connection for residuals of a low 
back injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1946 to October 1947 
and from January 1948 to January 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 RO rating decision that denied service 
connection for headaches, residuals of a right ankle injury, 
residuals of a fractured nose, and residuals of a low back 
injury.


REMAND

A January 2003 RO rating decision determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran was notified of this determination and 
submitted a notice of disagreement in January 2003.  
38 C.F.R. §§ 20.201 and 20.300 (2002).  A review of the 
record indicates that this issue has not been made the 
subject of a statement of the case, and it should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address this issue 
until the veteran has been sent a statement of the case and 
submits a substantive appeal.  38 C.F.R. § 20.200 (2002); 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In an August 2001 
letter, the RO provided the veteran with a VCAA notice and 
asked him to submit any evidence within 60 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

The veteran submitted evidence relevant to the claims being 
considered in this appeal in May 2003 without waiving initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider this evidence unless the 
veteran or his representative waives initial consideration of 
it by the RO.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339.

The examiner who conducted the veteran's VA examination in 
January 2002 recommended him for X-rays of the right ankle.  
A review of the appellate record does not show a report of X-
rays of the right ankle.  Service medical records also reveal 
that the veteran sustained body trauma and was seen for 
headaches, facial lacerations, and orthopedic problems.  
Under the circumstances, he should be scheduled for a VA 
compensation examination to determine the nature and extent 
of the claimed disorders and to obtain opinions as to the 
etiology of the disorders found.  38 C.F.R. § 3.159(c) 
(2003); Horowitz v. Brown, 5 Vet. App. 217 (1993).

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for bilateral hearing loss.  He should be 
advised to submit a substantive appeal or 
VA Form 9 within 60 days to complete the 
appeal of this issue.  38 C.F.R. 
§§ 19.31, 20.202 (2003).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be advised of the 
evidence needed to substantiate each 
claim.  This notice should advise him of 
the evidence that he must submit and of 
the evidence VA will attempt to obtain.  
He should also be advised that he has one 
year to submit the evidence, and that if 
he would like his appeal decided without 
delay, he can tell VA that he wishes to 
waive any remaining time period he has to 
respond to the VCAA notice.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any headaches, 
residuals of a right ankle injury, 
residuals of fracture nose, and residuals 
of a low back injury.  All indicated 
studies, including X-rays of the right 
ankle, should be performed and all 
clinical findings reported in detail.  
The examiner express opinions as to the 
etiology of any condition found, 
including whether it is at least as 
likely as not related to an incident of 
service.  The examiner should support the 
opinions by discussing medical principles 
as applied to specific medical evidence 
in the veteran's case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

4.  After the above development, the RO 
should review the veteran's claims.  This 
review should include consideration of 
all the evidence, including the evidence 
received since issuance of the January 
2003 supplemental statement.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and the 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




